IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-92,056-01


                   EX PARTE BRADLEY MICHAEL WHEELER, Applicant


                   ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                    CAUSE NO. 17586A IN THE 12TH DISTRICT COURT
                               FROM GRIMES COUNTY


          Per curiam.

                                              ORDER

          Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of possession with

intent to deliver a controlled substance and sentenced to imprisonment. He was later released to

parole.

          While on parole, Applicant alleges that he was arrested in Bexar County for driving while

intoxicated, and he bonded out of the county jail. A parole revocation (a/k/a “blue”) warrant was

later executed, and Applicant was arrested and held in the Bexar County Jail on the blue warrant.

According to Applicant, through habeas counsel, the new driving while intoxicated charges have
                                                                                                       2

never been filed, and he is still being held in the county jail pursuant to the blue warrant but has not

received a parole revocation hearing, although he has repeatedly requested one. See TEX . GOV ’T

CODE 508.282(a)(1)(A)-(B).

        Applicant has alleged facts that, if true, might entitle him to relief. In these circumstances,

additional facts are needed. As we held in Ex parte Rodriguez, 334 S.W.2d 294, 294 (Tex. Crim.

App. 1960), the trial court is the appropriate forum for findings of fact. In this case, the trial court

recommended that relief be denied, stating that Applicant should have filed his habeas application

in Bexar County, where Applicant is being held pursuant to the blue warrant. However, pursuant

to Article 11.07, section 3(b) of the Texas Code of Criminal Procedure, an application for writ of

habeas corpus must be filed with the clerk of the court in which the conviction was obtained, and

the clerk shall assign the application to that court. Applicant’s conviction was obtained in the 12th

District Court of Grimes County, and his application was properly filed in that county.

        The trial court shall order the Texas Department of Criminal Justice’s Office of the General

Counsel to file an affidavit addressing the issue of whether the Parole Board is timely providing

Applicant with a parole revocation hearing. The trial court shall make findings of fact and

conclusions of law as to Applicant’s claims, and the trial court may make any other findings of fact

and conclusions of law that it deems relevant.

        This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must
                                                                         3

be requested by the trial court and shall be obtained from this Court.



Filed: December 16, 2020
Do not publish